PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/346,765
Filing Date: 24 Mar 2014
Appellant(s): Knibbeler et al.



__________________
Kenneth D. Springer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/13/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/4/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  112 2nd paragraph rejections of claims 40 and 49 (note: the 112 1st paragraph rejections of claims 40 and 49 were withdrawn in the 7/2/21 Advisory Action, and claim 48 was cancelled).

(2) Response to Argument
(2) (a) Rejection summary
Initially, the modification of Wilson mapped in the rejection of the 3/4/21 Office Action (hereinafter OA) is summarized as follows.  Wilson discloses a system including a display management unit which receives an image/video signal, including an encoded image and a target display reference indicating the dynamic (or luminance) range of the display device for which the image is encoded, e.g. OA, pages 5-7.  As noted on page 7 of the OA, Wilson and Appellant’s claims use conflicting terminology.  Wilson uses “source” and Appellant’s claims use “target” to refer to the display device/reference for which the received video content was encoded.  Wilson uses “target” and Appellant’s disclosure uses e.g. “display on which the image is rendered” to refer to the display device for which the modified video content is being modified for display on.  As such, the rejection uses source/target to refer to the received video signal content/characteristics, and target/rendered to refer to the output video signal content/characteristics.  Wilson also teaches that the system performs dynamic range mappings to map the source/target image luminance range to the target/rendered luminance range, which corresponds to the claimed white point luminance that is the maximum achievable brightness of the first target display, e.g. OA, pages 7-8, and one of ordinary skill in the art would have found cd/m^2, alternately known as the claimed “nits”, as an obvious measurement unit to represent the luminance range.  Wilson further describes using a dynamic range processor or circuit to generate an output image by applying a dynamic range luminance mapping function to the encoded image, e.g. OA, pages 10-11, where the shape of the mapping function is dependent on, among other factors, the dynamic range of the source/target image, e.g. OA, pages 11-13, as well as outputting the generated output image to a display, e.g. OA, pages 5-6.  
It is additionally noted that Appellant’s encoder embodiments corresponding to the decoding embodiment(s) of independent claim 1 are addressed with an analogous mapping, e.g. OA, pages 18-22, are substantially analogous to the mapping of the decoding embodiment claims, and Appellant’s remarks with respect to the encoder embodiment claims rely on the same arguments made with respect to the decoder embodiment claims


(2) (b) Response to Appellant’s Argument Sections A-C	
Appellant alleges on pages 17-19 of the 9/13/21 Appeal Brief (hereinafter Brief) that there is a distinction between the metadata describing the characteristics of the source video data and Appellant’s claimed target display reference because they “do not inherently tell one about the display device/reference for which the received content was encoded”.  On the contrary, this is exactly what the characteristics are, i.e. the characteristics for a display which the received video has been encoded for, the characteristics describing a luminance range as well as other characteristics.  Appellant’s remarks, discussed further blow, do not identify any quantifiable distinction between being a video being encoded for a target/reference display, and a video being encoded for display using a target set of display characteristics, and further, are contradicted by Wilson, paragraph 75, which confirms that the characteristics of the display are of a device for which the input signal was created, i.e. “control block 52 may determine that the destination device has the ability to reproduce a wider gamut and/or greater dynamic range than the device that the input signal was created for.”  That is, contrary to Appellant’s discussion of Wilson’s paragraphs 57-59 on page 18 of the Brief asserting a distinction between the video signal and the display reference, all that is actually required of the claim is the transmission of reference information describing the display for which the received video is encoded, including the dynamic range thereof, and Wilson explicitly indicates such characteristics are transmitted as part of the metadata.  This is further confirmed by Appellant’s claims describing the encoding side of the system, e.g. claim 27, which do not require determining the dynamic range of any actual existing display device as a basis for the target display reference, but simply require an indication of a dynamic range of a target display device for which the image was encoded.  Therefore, this argument cannot be persuasive because the claims do not require consideration of any particular display device, per se, but rather reference information indicative of parameters of a display for which the video was encoded, which is taught by Wilson.
It is additionally noted that a similar argument was addressed in the 11/26/18 PTAB Decision (hereinafter Decision), pages 7-9, although with respect to a different prior art reference than the Wilson reference applied in the rejections of the OA.  Specifically, Decision, page 8, paragraph 3, notes the Appellant’s argument that pixel data specifying a dynamic range is not “encoded for display on any actual physical display as its target”, and further indicates that “Appellants construe the claim requirement of a “first target display” as requiring an actual physical display”.  The Decision goes on to indicate agreement with the examiner that “Appellants[‘] limitations do not require or mention an ‘actual physical display,’ or otherwise recite any limitation with respect to an actual physical display on which the image is to be displayed”, and that “if the pixel data of an image specifies a dynamic range, then it follows that the image is encoded for a display compatible with that range”.  Although the Decision is addressing a different rejection mapping a different reference to similar, but different, claim limitations, the underlying issue appears to be similar to the rejection of the current limitations of the independent claims, i.e. the claims require a target display reference indicating a dynamic range of a display device for which the image is encoded, and Wilson’s source/target metadata indicating a dynamic range of the image(s) encoded in the source/target video signal correspond to an indication of the dynamic range of a display device compatible with that range.
Appellant asserts, Brief, pages 17-18, that in Wilson “the source video signal may exhibit a reduced dynamic range with respect to the dynamic range of a display for which the source video … is encoded”.  However, the claims have no limitations regarding what portion of the dynamic range is actually utilized, i.e. “exhibit[ed]” in the encoded images, i.e. a video of a dark scene would be unlikely to include many pixels having luminance values at the high end of the dynamic range for which pixels of the video are encoded.  That is, in Wilson’s system a source video depicting a generally dark scene could be encoded for a low dynamic range display and transformed to match the dynamic range for a high dynamic range display while still preserving the creative intent of the video, as explained by Wilson, e.g. paragraphs 5-18, 49, 61.  Whether the source video signal utilizes the full scope of the dynamic range for which the source video was encoded is a distinct issue from the dynamic range, per se, for which the source video was encoded.  Therefore, Appellant’s argument that the source video uses a reduced dynamic range, i.e. “may exhibit a reduced dynamic range with respect to the dynamic range of a display for which the source video … is encoded” is irrelevant, as the claims do not address the exhibited dynamic range, and Wilson does not suggest that the dynamic range received for the source video is the “exhibited” range, but rather, the actual dynamic range.
Appellant’s arguments, e.g. Brief, pages 19-22, with respect to Wilson attempt to assert that Wilson’s paragraph 73 should be interpreted more narrowly than the plain reading of the language of the paragraph, inconsistent with MPEP guidance, and cannot be considered persuasive for two reasons.
First, Appellant’s argument of pages 19-20 is, at best, a semantic distinction, i.e. Appellant argues that because Wilson does not refer to a “source display device”, per se, Wilson cannot teach the claimed display reference.  However, as discussed above, Wilson’s received metadata describing the characteristics of a display on which the video can be displayed are equivalent to the characteristics for a display which the received video has been encoded.  Further, as discussed, Wilson, paragraph 75 confirms that the characteristics of the display are of a device for which the input signal was created, i.e. “control block 52 may determine that the destination device has the ability to reproduce a wider gamut and/or greater dynamic range than the device that the input signal was created for.”  While Appellant’s arguments do mention paragraph 75, Appellant’s remarks do not address paragraph 75 with respect to Appellant’s assertion that paragraph 73 must be interpreted as only receiving luminance range characteristics of destination devices.  Therefore, Appellant’s semantic argument cannot be considered persuasive.
Second, Wilson, paragraph 73, plainly states that control block compares explicitly communicated characteristics of the input video signal, and that the characteristics may include a supported luminance range.  Appellants remarks on Brief pages 20-22 is an unreasonable interpretation of Wilson’s disclosure, i.e. Appellant asserts that paragraph 73 “is poorly written” and then asserts, with no supporting rationale, that an altered reproduction of paragraph 73 should be considered instead of Wilson’s actual paragraph 73, inconsistent with MPEP guidance as noted above.  Appellant’s altered version of paragraph 73 appears to be suggesting that because in one sentence Wilson discusses characteristics of the destination provided through the received metadata, that the remaining sentences, which do not actually limit themselves to destination characteristics, must be interpreted as being limited to destination characteristics.  First, Appellant’s assertion that the luminance range is only for the destination device is not supported by any persuasive reasoning, in no small part because if Wilson had intended for the luminance range characteristic to only be communicated for a receiving device, Wilson could have actually stated something to that effect, but did not.  Further, Wilson, in numerous instances, indicates that the dynamic range, i.e. luminance range supported, of the source signal and destination is taken into account, e.g. paragraphs 58-60, explicitly discussing an example in which the received video is encoded for a luminance range having a maximum value above 600 cd/m^2, clearly considers the luminance range for which the source video was encoded, as well as paragraph 75, discussed above, indicating comparison of the dynamic range of the device for which the source video was created to the dynamic range of the destination device.   Appellant’s assertion of a more narrow interpretation is contradicted by Wilson’s disclosure, and therefore, Appellant’s remarks cannot be considered persuasive.
Appellant asserts, Brief, page 22, that the “white point luminance of a target display … is not the same as … the maximum luminance value in any particular source video signal”.  The claim clearly states that the white point luminance is defined as “a maximum achievable brightness”.  Appellant asserts there is some distinction because Wilson would need to process the video signal to determine this value.  However, again, Appellant’s assertion is erroneous, because Wilson explicitly teaches, i.e. paragraphs 73 and 75 as discussed above, that the luminance range of the video signal may be explicitly communicated, i.e. the value is provided as metadata rather than requiring any processing of the video/movie content, as well as that the luminance/dynamic range of the source video is indicative of “the device that the input signal was created for”.  Therefore, Appellant’s assertion cannot be considered persuasive, as the maximum luminance of the dynamic range of the device for which the input signal was created corresponds to the claimed white point luminance.
Appellant notes that paragraph 73 says that the characteristics may be preprogrammed into the memory of display management unit.  Appellant’s assertion does not contradict this as an alternative to the relied upon “explicitly communicated” characteristics, and therefore is cannot be considered persuasive.
Appellant asserts that Wilson, paragraph 73, does not suggest communicating the white point luminance as a number of nits, but does not actually provide any reason why one of ordinary skill in the art would not find cd/m^2, also known as nits, to be an obvious choice of representing a luminance range.  Additionally, as discussed in the rejection of the OA, page 9, in view of Wilson, paragraph 60, Wilson uses cd/m^2 as a representative unit of luminance, and one of ordinary skill in the art would have found this to be one obvious possible representation for the explicitly communicated range of luminance of the input video signal.  Therefore, this argument cannot be considered persuasive.
	Appellant argues that the examiner omits discussion of what one of ordinary skill in the art would have known at the time of the invention, referring to previously submitted Declarations.  However, the rejection is almost entirely an anticipatory mapping of Wilson to the claim limitations, with sole exception of the measurement unit used in Wilson’s metadata for explicitly communicating the dynamic range of the source video, (or, as in paragraph 75, the dynamic range of the device for which the source video was created).  Wilson does teach that the characteristics are explicitly communicated, and Wilson does mention a luminance/dynamic range being represented using cd/m^2, which are also known as “nits”, and one of ordinary skill in the art would have understood that to explicitly communicate a range of luminances supported by the device, this would require both a quantity and a measurement unit, i.e. the example of paragraph 60 does not simply discuss a maximum luminance of “600”, which has no actual indication of luminance as a quantity, per se, but rather “600 cd/m^2”.  While Appellant asserts that there is an omission of what one of ordinary skill in the art would have known at the time of the invention, Appellant does not suggest any reason that the proposed modification of Wilson to rely on cd/m^2, or nits, is deficient without further discussion of the level of ordinary skill in the art, or what they would know, beyond that which is disclosed by Wilson.  Furthermore, while Appellant refers to the Declarations, Appellant does not cite any aspect of these Declarations as contradicting the finding that one of ordinary skill in the art would have found it obvious, in view of Wilson’s disclosure, to communicate the dynamic/luminance range of the device for which the source video was created using cd/m^2, or nits.
	It is additionally noted that the Declarations were previously considered on pages 3-5 of the 7/23/20 Office Action, are limited to conclusory statements regarding Wilson’s disclosure which are not supported by rationale or objective evidence contradicting the findings in the rejection(s).
Appellant asserts, Brief, page 25, that there are no teachings in Wilson regarding how to “specifically” map the luminances, further asserting the only information can be found in paragraphs 66 and 75.  Contrary to Appellant’s assertion, Wilson describes mappings from paragraphs 57-71, 75-82, as well as other portions of the reference.  Paragraph 59 clearly explains that the mapping curve relates a source range of parameters such as luminance to a target range for output, with paragraph 60 further, “specifically” explaining how mappings may be clipped according to a maximum luminance of an input signal.  Appellant’s further remarks are contradicted by paragraphs 67-70, describing parameterized mapping curves, including that “a mapping curve of almost any shape may be characterized by a sufficient number of parameters”.  Therefore, Appellant’s remarks regarding static mappings being the only teachings in Wilson regarding luminance mapping are plainly contradicted by Wilson’s disclosure, and cannot be considered persuasive.
Appellant asks easily answered questions on page 26 of the Brief.  Are Wilson’s curves even adapted based on anything at all?  Yes, indeed as explained by Wilson, paragraphs 67-70, a mapping curve “of almost any shape may be characterized by a sufficient number of parameters” (paragraph 67), such as those which are known in literature (paragraph 68), based on applying suitable algorithms controlled by setting parameters, which are based on the comparison of source video characteristics to destination display characteristics as in paragraph 73, including setting the parameter values based on the explicitly communicated characteristics.  Appellant further asks “then why would Wilson teach them as being static?”  The answer is Wilson teaches static mappings as an alternative to parameterized mappings, i.e. paragraphs 60-66 describe static mappings, and then, as an alternative, paragraphs 67-70 describe parameterized mappings, and Wilson, paragraph 75 confirms that the control block may “select or create mappings”, i.e. select a pre-existing static mapping, or create a mapping based on a parameterized mapping function.  Therefore, it is clear that the answer to Appellant’s question is that Wilson’s parameterized mappings are indeed adapted based on the explicitly communicated parameters, in at least some instances.
Appellant further asserts, “If a curve is adapted, just another curve results” and suggests some hypothetical situation in which the adaptation is not based on the maximum luminance value of the device for which the source video was encoded.  Indeed, Appellant’s hypothetical example is actually only relevant to the curves of 2A-2C, in which the source video range is greater than the destination display range, which may necessitate some clipping, but Wilson does not suggest clipping for the curves of 2D-2F, as there is no need for clipping when the source video range is smaller than the destination range, because there is no source range value which cannot be represented by the destination range.  Further, as indicated in Wilson, paragraph 75, the control block may create the mapping in response to determining that the dynamic range of the destination device is greater than the dynamic range of device for which the source video was encoded, which would involve consideration of the maximum luminance value of the device for which the source video was created.  That is , in such an instance the maximum luminance value of the input signal must be relied upon, i.e. when using the curves of figures 2D, 2E, or 2F, the curve maps the smaller maximum source value to the greater maximum output value, such that for a given destination display device having a particular dynamic range, e.g. a maximum of 1000 cd/m^2, the shape of the curve will differ depending on the source dynamic range, e.g. the shape of the curve for a source video having a dynamic range with a maximum luminance value of 600 cd/m^2 using the exemplary curves of 2D-2F would have a horizontally compressed shape compared to the shape of the curve for a source video having a dynamic range with a maximum luminance value of 900 cd/m^2, because even if the portions mapping darker pixels of the scene, e.g. the section to the left of the dotted line, are the same shape in both curves, the portions mapping brighter pixels of the scene, i.e. the right most sections of the curves, would map a different sub-range of input values to the same range of output values, resulting in mapping curves having different shapes depending on the source video maximum luminance value, i.e. the right most section for said curve for the 600 cd/m^2 source video would have a more compressed shape, e.g. a steeper slope for the linear example of 2E, than the right most section for said curve for the 900 cd/m^2 source video.  Therefore, Appellant’s argument cannot be considered persuasive, because one of ordinary skill in the art would understand that curves generated by parameterized mapping would have shapes that are dependent on the source video and destination display characteristics, such that different source video parameters, including the luminance range, would cause Wilson’s parameterized mapping functions to generated differently shaped mapping curves.


(2) (c) Response to the “Response to Response to Arguments” section
	Appellants first response to arguments provides an expanded explanation of why Appellant believes there is a “distinction between the metadata describing the characteristics of the source video data and Applicant’s claimed target display reference, because … the target display reference is indicative of a dynamic range of the first target display device for which a first encoded image which included in an image signal is encoded, and source video is not a first target display device”.  As discussed above, Wilson, paragraph 75, explicitly indicates that the control block may determine that the destination device has a greater dynamic range “than the device that the input signal was created for”.  Also as discussed above, Appellant’s remarks do not address this portion of paragraph 75.  Therefore, Appellant’s first response section cannot be considered persuasive, as Appellant’s supposed distinction is that Wilson does not consider the dynamic range of a device for which the image is encoded, and Wilson in fact explicitly indicates that the dynamic range of the device for which the video is encoded is compared to the dynamic range of the destination display device.
	Similarly, with respect to Appellant’s second, third, fourth, and fifth points, Wilson, paragraph 75, addresses Appellant’s supposed distinction from Wilson, i.e. the dynamic range of the source video is the dynamic range of the device for which the source video was created.  Appellant’s additional points also do not address Wilson’s paragraph 75.  Appellant’s hypothetical where a scene exhibits a maximum luminance value of 60 nit, and “if Wilson, e.g. takes as the representative maximum luminance the luminance of the brightest pixel in the image, it could be too bright” is not supported by any citation to Wilson’s disclosure, i.e. Wilson does not suggest that the maximum luminance value as defined by the luminance/dynamic range explicitly communicated using metadata with the source video is “the luminance of the brightest pixel in the image”, and in fact, as noted above, teaches that the dynamic range is that of the device for which the image was created.  As Appellant’s hypothetical example is not supported by any citation to Wilson, and further, is clearly contradicted by Wilson’s disclosure, Appellant’s argument cannot be considered persuasive.

(2) (d) Response to Appellant’s “Background of the Invention” section
	First, with respect to Appellant’s cited Declarations, as noted above, the Declarations were previously considered on pages 3-5 of the 7/23/20 Office Action, are limited to conclusory statements regarding Wilson’s disclosure which are not supported by rationale or objective evidence contradicting the findings in the rejection(s).  It is additionally noted that the FIG. A, reproduced on page 11 of the Brief, is not actually part of Appellant’s disclosed invention.
	Appellant asserts, Brief, page 12, that Wilson does not disclose a target display white point luminance.  Appellant further suggests one of ordinary skill “did not care about exact luminance”, but does not cite any support for this assertion, in Wilson, or otherwise.  Appellant suggests that Wilson’s luminances are ignorant of the white point luminance of the display for which the source video was encoded.  As discussed above, Wilson, paragraph 75, clearly indicates that the comparison performed in paragraph 73, includes instances in which the destination display device has a greater dynamic range than “the device that the input signal was created for”, and also, e.g. paragraph 60, does in fact consider “exact luminance”, i.e. 600 cd/m^2 is an exact number.  Finally, as discussed above, the maximum value of the luminance/dynamic range of a display device corresponds to the maximum achievable brightness, which can, as in the example of paragraph 60, be described in cd/m^2.  Therefore, Appellant’s remarks on page 12 of the Brief are not a reasonable interpretation of Wilson’s disclosure, and cannot be considered persuasive.
	Appellant’s remarks spanning pages 12-15 of the Brief discuss the static mapping curves of Wilson used for mapping a source video having a larger dynamic range than the dynamic range of the destination display device.  As discussed above in section 2b of this answer, while clipping occurs in the larger to smaller range mapping of figures 2A-2C of Wilson, in the example of paragraph 75 of Wilson, curves similar to figures 2D-2F, which do not rely on clipping, are used to map a source video created for a device having a dynamic range which is smaller than the dynamic range of the destination display device, such that Appellant’s remarks spanning pages 12-15 of the Brief cannot be considered persuasive, i.e. Wilson explicitly indicates consideration of the maximum luminance of the device for which the source video was created/encoded in selecting a static mapping curve or creating a parametric mapping curve.  
	Appellant’s remarks on pages 14-15 of the Brief rely on hypothetical teachings which are not supported by citation to Wilson’s disclosure.  More specifically, Appellant suggests “A skilled person, following Wilson’s teaching, may think that one could use “a good halfway value” or something else”, “it would only be natural for a skilled person to get to somewhere “in the middle” optimal, rather than any manner that is maximum-dependent”, “This simply says something about the maximum of the end-user display, but nothing about the maximum of the input image, since at best it fixes a condition on some “middle value” of the input image”, “FIGS. 2D-2F of Wilson … seem to describe some behavior at least up to “some middle” of the input range of source values.”.  Appellant’s hypothetical teachings are not based on any cited objective evidence, and certainly have no support in Wilson, because Wilson does not discuss “a good halfway value”, an “in the middle” optimal, a “middle value” condition, or behavior up to “some middle” of the range, or anything regarding middle or halfway values.  Rather, as discussed at length above, Wilson is in fact concerned with the entire range of input values, especially in the instance of a lower source dynamic range to a high destination dynamic range, as in figures 2D-2F, which are concerned not only with values in the middle of the source dynamic range, but also include different shaped curves for the higher end of the mapping curve, i.e. mapping high end values differently from “middle” or “halfway” values.  Therefore, Appellant’s remarks suggesting that Wilson’s teachings are focused on middle or halfway value corrections cannot be considered persuasive, both due to a lack of citation to Wilson for actually teaching these hypotheticals, and a complete lack of objective evidence supporting Appellant’s assertions of how one of ordinary skill in the art would interpret Wilson’s disclosure.  It is additionally noted that Appellant’s submitted Declarations do not appear to support Appellant’s interpretation either.
	Appellant’s remarks on pages 15-16 of the Brief discuss figures 2D-2F of Wilson.  Appellant’s remarks again provide some hypothetical implementation for these curves which is not supported by any disclosure from Wilson.  Appellant additionally asserts that figure 2F demonstrates clipping of the input signal, but provides no citation to support this interpretation, nor is it apparent why Wilson would clip the input value range when mapping from a smaller input dynamic range to a larger output dynamic range.  Appellant provides hypothetical situations for these clippings to be performed, but Wilson only discusses clipping with respect to figures 2A-2C.  Therefore, Appellant’s remarks cannot be considered persuasive, as they are not supported by any citation of Wilson, or any other cited objective evidence.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
Conferees:
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
/GREGORY J TRYDER/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.